IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-78,128-01



EX PARTE PETE RUSSELL, JR.




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO.  898795-A IN THE
 262nd DISTRICT COURT OF HARRIS COUNTY


	Per Curiam. 
 
 ORDER


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In February 2003, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Russell v. State, 155 S.W.3d 176 
(Tex. Crim. App. 2005).
	Applicant presents three allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an
evidentiary hearing.  The trial court adopted the State's proposed findings of fact and
conclusions of law recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial court's findings and conclusions.  Therefore, based upon the
trial court's findings and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 27th DAY OF NOVEMBER, 2013.
 
Do Not Publish